Atkinson, J.
1. A charge that an ordinance of the City of Atlanta, making it penal for any person, firm, or corporation to “keep on hand for the purpose of offering for sale within the limits of the municipality of the City of Atlanta in any store, house, room, office, cellar, stand, booth, stall, or other place,” or to “have contained for the purpose of offering for sale within the municipality of the City of Atlanta, in any barrel, keg, can, demijohn, or other package, any spirituous, fermented, or malt liquors,” etc., is void for the reason that the ordinance is superseded by “the penal laws of this State,” without specifying the particular penal laws that it is contended supersede the ordinance, is too indefinite to raise any question as to the validity of the ordinance. See Harris v. State, ante, 489 (94 S. E. 572).
2. There was no error in denying the petition for discharge on habeas corpus, and in remanding the petitioner to custody.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.